   Case 2:19-cv-00799-MHT-JTA Document 19 Filed 11/23/20 Page 1 of 4




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ANTHONY M. MILNER,                 )
                                   )
        Plaintiff,                 )
                                   )      CIVIL ACTION NO.
        v.                         )        2:19cv799-MHT
                                   )             (WO)
THE CITY OF MONTGOMERY,            )
ALABAMA, et al.,                   )
                                   )
        Defendants.                )

                                ORDER

       This case is before the court on defendants’ motion

to dismiss (doc. no. 12).         Central to the disposition of

the motion is the question of whether plaintiff Anthony

Milner’s deadline for filing his charge of discrimination

with the Equal Employment Opportunity Commission (EEOC)

should be equitably tolled.

       Among the facts alleged in the complaint, the court

sees    nothing   that   would    support     the    application       of

equitable tolling, with the possible exception of the

assertion that Milner was “informed that termination of

his employment was not final until October 26, 2018.”
   Case 2:19-cv-00799-MHT-JTA Document 19 Filed 11/23/20 Page 2 of 4




Complaint (doc. no. 1) at ¶ 29.          The court is unsure what

to make of this allegation in the absence of any evidence

supporting it and without details of precisely how Milner

came to be informed that his termination was not final

until October 2018.

    When adjudicating a motion to dismiss for failure to

exhaust administrative procedures, “it is proper for a

judge to consider facts outside of the pleadings and to

resolve factual disputes.”            Bryant v. Rich, 530 F.3d

1368, 1376 (11th Cir. 2008).          Based on Milner’s response

to the motion to dismiss, and particularly his objection

to defendants’ submission of evidence on the issue, see

Response to Motion to Dismiss (doc. no. 18) at 5, it

appears that Milner has overlooked that the court must

resolve factual issues in deciding a motion to dismiss

for failure to exhaust, much as it must on a motion under

Federal Rule of Civil Procedure 12(b)(1).*                See Bryant,



    * Milner’s mistake is somewhat understandable
because defendants improperly framed their motion as one
under Federal Rule of Civil Procedure 12(b)(6), which is
not typically used for motions based on failure to
                            2
      Case 2:19-cv-00799-MHT-JTA Document 19 Filed 11/23/20 Page 3 of 4




530 F.3d at 1376.         As such, mindful of the admonition of

the Eleventh Circuit Court of Appeals that the parties

must “have sufficient opportunity to develop a record”

regarding factual disputes related to exhaustion, id.,

the    court     will   allow    the   parties     an     opportunity       to

present     additional      factual     evidence     on    the   issue      of

equitable tolling.

                                   * * *

      Accordingly, it is ORDERED that:

      (1) Plaintiff Anthony Milner may submit evidence

supporting his position that his EEOC filing deadline

should      be    equitably      tolled,     and     particularly         his

assertion that he was “informed that termination of his

employment was not final until October 26, 2018.”                         This

evidentiary submission is due by 5:00 p.m. on Friday,

December 4, 2020.




exhaust.   See Bryant, 530 F.3d at 1375 (noting that
exhaustion is “a matter of judicial administration” that
is “not expressly mentioned in Rule 12(b)”).
                            3
   Case 2:19-cv-00799-MHT-JTA Document 19 Filed 11/23/20 Page 4 of 4




    (2) Defendants       may    respond     with     any   additional

evidence they wish to present on the issue of equitable

tolling.   This response is due by 5:00 p.m. on Friday,

December 11, 2020.

    DONE, this the 23rd day of November, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                  4
